11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

Fernando Hinojosa Zuniga, Jr.,                * From the 441st District Court
                                                of Midland County,
                                                Trial Court No. CR52300.

Vs. No. 11-20-00052-CR                        * December 4, 2020

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is modified so as to delete the requirement that
Fernando Hinojosa Zuniga, Jr. pay attorney’s fees incurred in connection with the
prosecution of the motion to adjudicate; the bill of cost is modified so as to delete
the $1,000 fine and $750 of the assessed attorney’s fees; and, as modified, the
judgment of the trial court is affirmed.